DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 7 and 17 are objected to for being separated from the claims they are dependent upon. Claim 7 and 17 depend on claims 4 and 14 respectively. There are two claims (5 and 6 and 15 and 16, respectively) separating the objected claims from the claims they are dependent upon. For them to be proper claims 7 and 17 would have to be dependent on claim 1 and 11, or claims 5 and 6 would have to be dependent upon claim 4 and claims 15 and 16 would have to be dependent upon claim 14.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “wherein the read count comprises a normal read count for normal read requests and a Host- aware Performance Booster (HPB) read count for HPB read requests, 5each including a physical address” is unclear as to what is including a physical address. 
There are two read counts mentioned, as well as two different read commands mentioned. The way the claims are phrased it could read as each of the read counts each include a physical address, each of the read commands (both normal and HPB) contain a physical address, or just the HPB read requests include physical addresses. The first and second are unlikely as the read counts are just counts and the normal address is stated to not include a physical address in some of the other claims and the specification. 
The third option is the most likely, but the way it is phrased makes it difficult to tell what “each” is referring to. If the third option is indeed correct the examiner recommends amending the claims to read as “…each HPB read requests including a physical address” to make it more clear. For examination purposes the claims will be interpreted as the third option wherein each of the HPB read requests include a physical address.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cariello (US PGPub 2022/0004489).
Regarding claim 21, Cariello teaches a system comprising: 15a memory device suitable for storing device map data between logical addresses and corresponding physical addresses (Fig. 1 and Paragraph [0019], show the system which has a nonvolatile memory that is suitable for storing data. Paragraphs [0013]-[0014] show that the data can be logical-to-physical (L2P) map data), a controller suitable for controlling the memory device to perform operations in response to a first type of request and a second type of request, each request of the first type including a logical 20address and a corresponding physical address and each request of the second type including a logical address without a physical address (Paragraph [0015]-[0016], states that the system uses a host-aware performance booster (HPB) which is where L2P mapping information can be sent to the host. This means the host can send read commands (HPB) that contain both logical and physical addresses since the host has knowledge of both addresses and can also send normal reads which only contain the virtual address since the host does not know the actual physical address (due to a L2P miss in the host tables). See Jeong et al., Improving flash storage performance by caching address mapping table in host memory, 9th {USENIX} Workshop on Hot Topics in Storage and File Systems (HotStorage 17). 2017, which is the original paper detailing the host-aware performance booster method), and a host suitable for providing the controller with requests of the first and second types according to host map data (Paragraph [0015]-[0016], as stated previously, the system uses the HPB method which means the host can issue requests of both types), wherein the controller is further suitable for: providing the host with at a first portion of the device map data as the host map data, and controlling the host to replace at least some of the host map 5data with at least a second portion of the device map data when a number of requests of the second type is greater than a first threshold and a ratio of the number of requests of the second type to the sum of requests of the first and second types is greater than a second threshold (Paragraph [0015]-[0016], the miss ratio (number of second requests is greater than a first threshold and the ratio is greater than a second threshold) can be used to determine if the controller needs to send updated L2P data to the host. If the number of misses, and thus the ratio of number of misses to all requests, reaches a certain point the controller can signal the host that it needs updated data and then send that data to the host).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariello (US PGPub 2022/0004489) in view of Byun (US 2016/0179685).
Regarding claim 1, Cariello teaches a memory system comprising: a nonvolatile memory device suitable for storing user data and 5metadata of the user data (Fig. 1 and Paragraph [0019], show the system which has a nonvolatile memory that is suitable for storing data), and a controller suitable for uploading at least some of the metadata to a host (Paragraph [0015]-[0016], states that the system uses a host-aware performance booster which is where L2P mapping information can be sent to the host), wherein when the size of a free space of a storage space allocated to store the uploaded metadata within the host is equal to or 10less than a set value, the controller uploads metadata to the host according to the number of normal read requests received from the host and a ratio of the normal read requests received to all read requests received (Paragraph [0016], states that when the host side L2P hit ratios hit a certain threshold (number of normal reads are being received and a ratio of normal reads to all requests) that the storage system can notify the host system to update and will then send the updated metadata to the host. This also means that the space available to store the data is zero/low since the entire L2P map can be moved to the host side and the data there needs to be replaced). Cariello does not teach whether the metadata is hot metadata.
Byun teaches uploading data if it is hot data (Paragraphs [0154]-[0155], states that hot data can be stored in segments of a cache. Fig. 13 and Paragraphs [0163]-[0166], show that if data is requested and is considered hot data, it can be moved to the cache and the data in the list cache can be updated). Since both Cariello and Byun teach updating data in a cache/higher memory it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data of Cariello with the hot data of Byun to obtain the predictable result of the controller uploads hot metadata to the host.
Regarding claim 2, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein the normal read request is a read request with no physical address (Paragraph [0016], states that the host can experience misses to its L2P map when performing operations meaning that the host would have to send just the logical address to the controller as it does not have the actual physical address). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Cariello and Byun teach all the limitations of claim 1. Byun further teaches wherein when the size of the free space is equal to or less than the set value, the controller 20manages a read count indicating the number of times that a read request for a specific logical address is made by the host (Paragraph [0009] and [0019], states that a read count/frequency can be used to determine the “hotness” of the data. This is done consistently so will also be done when the free space is less than or equal to a set value). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Cariello and Byun teach all the limitations of claim 3. Byun further teaches wherein the controller selects the hot metadata based on the read count (Fig. 13 and Paragraphs [0163]-[0166], as stated in the rejection to claim 1, the hot data can be chosen to be cached. Paragraph [0009] and [0019], as stated in the rejection to claim 3, the read count/frequency can be used to determine the “hotness” of the data). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Cariello and Byun teach all the limitations of claim 3. Cariello further teaches tracking normal read requests and a Host-aware Performance Booster (HPB) read requests, 5each including a physical address (Paragraph [0016], the system uses a Host-aware performance booster (HPB) system which includes HPB reads, which are reads that the host issues which included both logical and physical addresses, and normal reads, which are reads that include only the logical address. The system also keeps track of misses to the host L2P map which requires that the system knows how many HPB and normal reads are being made, especially if the entire map is also being stored host side). Byun further teaches using a read count (Paragraph [0009] and [0019], as stated in the rejection to claim 3)
Regarding claim 6, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein the controller resets upload information on at least some of the metadata uploaded to the host to upload the metadata to the host (Paragraph [0016], the controller can determine that at least some of the data in the host is out of date based on the hit/miss ratio and can notify the host that it needs to update its L2P data and then send updated data to the host so at to ensure the hit ratio is as high as possible). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Cariello and Byun teach all the limitations of claim 4. Cariello further teaches wherein, when the ratio of normal read requests to all read requests is equal to or more than a threshold value, the controller uploads to the host metadata to replace metadata among 15the uploaded metadata (Paragraph [0016], when the miss ratio becomes greater than a particular value (ratio of normal read requests to all read requests is equal to or more than a first threshold value) then the controller can send the updated L2P map data to the host to replace the old L2P data). Byun further teaches a first threshold value hot and cold data (Paragraph [0157], describes the use of hot and cold data and caching the data if it is not in the cache, meaning the threshold is 1/N, where N is the total number of reads (meaning a miss has occurred)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Cariello and Byun teach all the limitations of claim 4. Cariello further teaches wherein when the ratio of normal read requests to all read requests (Paragraph [0016], as stated in the rejection to claim 7, this process is meant for the updating of stale and out of date data in the host side map). Byun further teaches hot data (Paragraphs [0154]-[0155], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein the metadata comprises map information including a logical address used by the 62host and a physical address of the memory device, corresponding to the logical address (Paragraph [0013] and [0016], states that the data the controller can send to the host is logical-to-physical map data which is metadata that records the relationship between logical and physical address in the memory). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Cariello and Byun teach all the limitations of claim 1. Cariello further teaches wherein the set value is 5equal to or more than 0 (Paragraph [0015]-[0016], states that a portion of the L2P map or the entirety of the map can be stored on the host. This means that the space allocated can be considered the space that stores the map and the amount of that space that is free can be 0, especially if the whole map is stored)
Regarding claims 11-20, claims 11-20 are the method claims associated with claims 1-10. Since Cariello and Byun teach all the limitations of claims 1-10, they also teach all the limitations of claims 11-20; therefore the rejections to claims 1-10 also apply to claims 11-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132